DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.
Claims 1-2, 10-11, and 13-14 have been amended.
Claims 16-17 are new.
This action is Final.

Claim Objections
Claims 13-14 and 16 are objected to because of the following informalities:  
Claim 13 line 2 recites “wherein the sensor” but it appears applicant meant “wherein the plurality of sensors”.
Claim 14 line 6 recites “…indicates whether the user is present within a field of view of the sensor” but it appears applicant meant “…indicates whether the user is present within a combined field of view of the plurality of sensors; distinguish…within [[a]] the combined field of view of the plurality of sensors”.  Appropriate correction is required.
Claim 16 lines 2-3 recite “wherein the orienting minimizes a dead zone” but the word “minimize” does not appear to be the appropriate word to use based on the specification. Particularly, minimize means to bring to a minimum, but according to applicant’s specification in PGPUB 2020/0142471, paragraph [0026] only describes reducing the size of the dead zone. The specification does not describe a minimal dead wherein the orienting reduces a size of a dead zone”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553.
As per claim 1, Chakravarthula teaches a method, comprising: 
sensing, with a plurality of sensors [0040: plurality of sensors 104 (including a camera, infrared sensor, and heat sensors)], a distance of a user from a display of a computing device [0040: (tablet display 100 (computing device) having a screen 102 (display)) and 0047-0048: (distance of a user to the display is determined by IR or ultrasound sensors)], wherein the plurality of sensors forms a combined field of view [0040: (combination of sensors can be used) and 0041: (sensors together sense various features of the user relating to the face, such orientation, pose, tilt, face size, size of eyes such as pupil, iris, sclera, or eyelid, and distance between camera and face; in other words, multiple sensors sense various features of the user that is in front of the display and together form a combined field of view having detailed information of the user)];
comparing, with the computing device, the sensed distance to a threshold distance [0056: (determine if a user is closer/shorter than an optimal distance of 80 cm to the display)]; and
[0056: (if the sensors detects a person is very close to the display at less than the optimal distance, it determines a user is present and the font size of the display automatically decreases)].

Chakravarthula does not explicitly describe distinguishing the user from non-human objects within the combined field of view. 
However, Chakravarthula teaches that the plurality of sensors can be combined, and that the combined sensors detect distance of a user from the display and detect human features such as pose, tilt, and facial features of a user such as eyes, expression, mouth, face size, eyebrows, nostrils, hair line, nose bridge, and neck [0040-0041, 0046, and 0051]. Such information are used to adjust settings or parameters to accommodate the user [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these sensors are for detecting humans and human features, and not for detecting other animals or other objects such as inanimate objects that do not possess these features. Therefore, Chakravarthula’s sensors would distinguish the user from non-human objects within the combined field of view. One of ordinary skill in the art would have been motivated to have Chakravarthula’s sensors to distinguish between humans and non-humans because there is no need to adjust settings or parameters if a human is not present, which would help the display save power by the not adjusting settings or parameters unnecessarily.

Claim 10 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Chakravarthula further teaches at least one processor in the computing device [abstract, 0028, and 0041].
 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553, and further in view of Du PGPUB 2018/0192195.
As per claim 2, Chakravarthula teach the method of claim 1, and further comprising: reporting, with the plurality of sensors, to the computing device, the sensed distance [0043, 0047-0048, and 0053: (distance detected by sensors is provided to the display for the display to determine whether to make adjustments)].
	Chakravarthula do not teach reporting, with the plurality of sensors, to the computing device, a Boolean value that indicates whether the user is present within the combined field of view of the plurality of sensors.
Du teaches a distance sensor for detecting a human presence, and performing power saving functionality based on the detected distance. Du is therefore similar to Chakravarthula. Du further teaches reporting, with the plurality of sensors, to the computing device, the sensed distance [0038: (emits a number of clock pulse signals at a rate based on distance; the more pulses the closer the user is to the distance sensor; therefore the number of clock pulses corresponds to the sensed distance)]; and reporting, with the plurality of sensors, to the computing device, a Boolean value that indicates whether the user is present within the combined field of view of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Du’s teachings of the distance sensor sending a number of pulses based on distance in Chakravarthula’s sensor. Du teaches the details of the information transmitted by the sensor. One of ordinary skill in the art would have been motivated to use Du’s teachings of the sensor sending a number of Boolean signals based on the distance of the user from the display in Chakravarthula because it allows the display to monitor the changes in distance accurately and reduce errors from noise on the sensor.

As per claim 14,  Chakravarthula teaches a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor [abstract, 0028, and 0041], cause the at least one processor to: 
receive, from a plurality of sensors, a distance value representing a distance of a user from a display of a computing device [0043, 0047-0048, and 0053: (distance detected by sensors is provided to the display for the display to determine whether to make adjustments)]; and 
determine whether the user is present at the display based on the received distance value within the combined field of view [0056: (if the sensors detects a person is very close to the display at less than the optimal distance, it determines a user is present and the font size of the display automatically decreases)].

Chakravarthula does not teach a Boolean value that indicates whether the user is present within a field of view of the sensor; distinguish the user from non-human objects with a combined field of view of the plurality of sensors; and determine whether the user is present at the display based on the received distance value and the received Boolean value. Chakravarthula does not describe the details of the signals provided by the proximity sensor.
However, Chakravarthula teaches that the plurality of sensors can be combined, and that the combined sensors detect distance of a user from the display and detect human features such as pose, tilt, and facial features of a user such as eyes, expression, mouth, face size, eyebrows, nostrils, hair line, nose bridge, and neck [0040-0041, 0046, and 0051]. Such information are used to adjust settings or parameters to accommodate the user [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these sensors are for detecting humans and human features, and not for detecting other animals or other objects such as inanimate objects that do not possess these features. Therefore, Chakravarthula’s sensors would distinguish the user from non-human objects within a combined field of view of the plurality of sensors. One of ordinary skill in the art would have been motivated to have Chakravarthula’s sensors to distinguish between humans and non-humans because there is no need to adjust settings or 
Du teaches a distance sensor for detecting a human presence, and performing power saving functionality based on the detected distance. Du is therefore similar to Chakravarthula. Du further teaches receive, from a sensor, a distance value representing a distance of a user from a display of a computing device [0038: (emits a number of clock pulse signals at a rate based on distance; the more pulses the closer the user is to the distance sensor; therefore the number of clock pulses corresponds to the sensed distance)], and a Boolean value that indicates whether the user is present within a field of view of the sensor [0038: (clock pulses are Boolean values and logic high followed by a logic low is reported by the distance sensor when it detects a human body)], and determine whether the user is present based on the received distance value and the received Boolean value [0038: (determines there is a user if pulses representing the distance are generated)]. Du teaches a distance sensor providing a number of logic high and low pulses as a distance measurement based on distance to a detected person.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Du’s teachings of the distance sensor sending a number of pulses based on distance detected in Chakravarthula’s distance sensor. Du teaches the details of the information transmitted by the sensor. One of ordinary skill in the art would have been motivated to use Du’s teachings of the sensor sending a number of Boolean signals based on the distance of the user from the display device in .


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553, and further in view of Tsirkel et al. (hereinafter as Tsirkel) PGPUB 2003/0051182.
As per claim 3, Chakravarthula teach the method of claim 1.
Chakravarthula does not teach further comprising: causing an automatic reduction in brightness of the display when it is determined by the computing device that the user is not present at the display. Although Chakravarthula describes determining that a user is present if the user is less than a threshold distance away from the display, Chakravarthula does not explicitly describe the condition at which a user is considered not present, and adjusting screen brightness if the user is not present.
	Tsirkel teaches a display that measures a distance between a user and the display using a sensor. Tsirkel is therefore similar to in Chakravarthula because they both pertain to measuring a distance a user is from the display. Tsirkel further teaches causing an automatic reduction in brightness of the display when it is determined by the computing device that the user is not present at the display [0023 and 0036: (When the distance is beyond a threshold, the user is perceived to have left the "sensing" area, and the display is powered off)]. Powering off a display is a way to reduce brightness of the display.

As per claim 4, Chakravarthula and Tsirkel teach the method of claim 3, wherein the brightness of the display is immediately reduced to a dark state when it is determined by the computing device that the user is not present at the display [Tsirkel 0023: When the user leaves the "sensing" area, the display is powered off without having to wait for the time out value to expire (powering off display immediately changes the brightness of a screen to a dark state)].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553 in view of Tsirkel et al. (hereinafter as Tsirkel) PGPUB 2003/0051182, and further in view of Tsai PGPUB 2014/0028545.
As per claim 5, Chakravarthula and Tsirkel teach the method of claim 3.
Chakravarthula and Tsirkel do not teach wherein the brightness of the display is progressively reduced in stages to a dark state when it is determined by the computing device that the user is not present at the display. Tsirkel teaches turning on or off the 
Tsai teaches adjusting the brightness of a display based on detected user proximity. Tsai is therefore similar to Chakravarthula and Tsirkel because they aim to turn on or off the display based on whether a user is within a sensing range. Tsai further teaches wherein the brightness of the display is progressively reduced in stages to a dark state when it is determined by the computing device that the user is not present at the display [0014 and claim 1: (when the distance becomes greater than the preset optimized distance, gradually decrease a brightness of the screen)]. Tsai teaches gradually decreasing the brightness of the screen (and therefore darkening the screen) when the user has moved a distance away from the sensing area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tsai’s teachings of gradually reducing brightness in the display in Chakravarthula and Tsirkel as the user leaves the area and is more than a threshold distance away. One of ordinary skill in the art would have been motivated to gradually reduce the brightness and darken the screen in Chakravarthula and Tsirkel because it allows content to be quickly displayed and the screen to quickly return to regular viewing brightness should the user decides to come back to the device, thereby improving user convenience.

Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553, and further in view of Scott et al. (hereinafter as Scott.
As per claim 6, Chakravarthula teaches the method of claim 1.
Chakravarthula does not teach further comprising: causing the computing device to be locked when it is determined by the computing device that the user is not present at the display. Chakravarthula teaches a display but does not teach causing a computing device associated with the display to be locked.
	Scott teaches a client device having a display that monitors a user’s distance and adjusts display contents based on the user’s distance. Scott is therefore similar to Chakravarthula. Scott teaches turning on the display when the user enters zone 306 [0065] and performing authentication using biometric techniques when a user approaches sensing zone 304 [0068], where user-specific information is presented based on the authentication [0051-0052 and 0068]. Scott turns off the display and places the client in the low power mode when a user leaves the sensing area [0024 and 0058] and performs authentication again when the user comes back to the sensing area. Therefore it is apparent that Scott teaches causing the computing device to be locked when it is determined by the computing device that the user is not present at the display.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Scott’s teachings of locking the computing device associated with the display device when the user leaves the sensing area and is a large distance away in Chakravarthula. One of ordinary skill in the art would have been motivated to also place the computing device along with the display device into a low power mode (thereby locking the computing device) when the user leaves the 
As per claim 7, Chakravarthula and Scott teach the method of claim 6, and further comprising: triggering a user authentication process after the computing device is locked when it is determined by the computing device that the user is present at the display [Scott 0051-0052 and 0068]. 
As per claim 8, Chakravarthula and Scott teach the method of claim 7, wherein the user authentication process is an automatic authentication process that uses a camera for face recognition [Scott 0068: facial recognition and Chakravarthula 0041: recognize a face]. 

As per claim 11, Chakravarthula teaches the system of claim 10.
Chakravarthula does not teach wherein the plurality of sensors includes a plurality of time of flight (ToF) sensors that each sense a distance of the user from the display. Chakravarthula does not specify if any of the sensors are is a time of flight sensor.
	Scott teaches a client device having a display that monitors a user’s distance and adjusts display contents based on the user’s distance. Scott is therefore similar to Chakravarthula. Scott further teaches wherein the plurality of sensors includes a plurality of time of flight (ToF) sensors that each sense a distance of the user from the display [0034, 0047, and 0050: (multiple sensors 132 may be used, which include ToF sensors for detecting the distance to a user)].
.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553 in view of Scott et al. (hereinafter as Scott) PGPUB 2017/0289766, and further in view of Bruno et al. (hereinafter as Bruno) PGPUB 2012/0030752.
As per claim 9, Chakravarthula and Scott teach the method of claim 7.
Chakravarthula and Scott do not teach wherein the user authentication process is an automatic authentication process that uses Bluetooth authentication. Although Scott indicates that different ways of detecting user identity are permitted, Scott does not indicate the use of Bluetooth for authentication.
Bruno teaches the unlocking of a computer based on biometric information and proximity detector. Bruno is therefore similar to Chakravarthula and Scott. Bruno further teaches wherein the user authentication process is an automatic authentication process that uses Bluetooth authentication [abstract, 0016, and 0018: (upon becoming aware of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bruno’s teachings of authentication using Bluetooth in Chakravarthula and Scott when detecting the user is within a sensing distance. One of ordinary skill in the art would have been motivated to use Bruno’s teachings of using Bluetooth for authentication in Chakravarthula and Scott because it provides two-factor authentication which improves computing system security while reducing cost by using a Bluetooth device the user already owns.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553 in view of Scott et al. (hereinafter as Scott) PGPUB 2017/0289766, and further in view of Barlow et al. (hereinafter as Barlow) PGPUB 2013/0214166.
As per claim 12, Chakravarthula and Scott teach the system of claim 11.
Chakravarthula and Scott do not teach wherein at least one of the ToF sensors is a multi-zone ToF sensor that includes an array of zones and that determines a separate distance value for each of the zones. Although Scott teaches multiple detection zones having different distance thresholds and use of ToF sensors, Scott does not specify if a sensor is a multi-zone ToF sensor.
Barlow teaches a computing device equipped with a Time of Flight proximity detector [0003], for setting operating states based on whether a user is within a distance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Barlow’s teachings of a single ToF sensor having different detection zones in Chakravarthula and Scott. One of ordinary skill in the art would have been motivated to use a single ToF sensor having multiple zone detection in Chakravarthula and Scott because it reduces the number of sensors needed to perform its zone detection, thereby saving more power by turning off unneeded sensors.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553, and further in view of Card PGPUB 2014/0114444.
As per claim 13, Chakravarthula teach the system of claim 10.
Chakravarthula does not explicitly teach wherein the plurality of sensors includes a lower power state and higher power state, and wherein the sensor checks for presence of the user more frequently in the higher power state than in the lower power state. Chakravarthula does not mention changing the operational state of the sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Card’s teachings of a proximity sensor having variable sensing frequencies in Chakravarthula. One of ordinary skill in the art would have been motivated to use Card’s teachings of varying the sensing frequency in Chakravarthula’s distance sensor because it would further save power.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553 in view of Du PGPUB 2018/0192195, and further in view of Tsirkel et al. (hereinafter as Tsirkel) PGPUB 2003/0051182.
As per claim 15, Chakravarthula and Du teach the non-transitory computer-readable storage medium of claim 14.

	Tsirkel teaches a display that measures a distance between a user and the display using a sensor. Tsirkel is therefore similar to in Chakravarthula and Du because they pertain to measuring a distance a user is from the display. Tsirkel further teaches storing instructions that, when executed by the least one processor, cause the at least one processor to: reduce brightness of the display when it is determined that the user is not present at the display [0023 and 0036: (When the distance is beyond a threshold, the user is perceived to have left the "sensing" area, and the display is powered off)]. Powering off a display is a way to reduce brightness of the display.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tsirkel’s teachings of powering off the display when the user is beyond a threshold distance away from the display in Chakravarthula and Du. One of ordinary skill  in the art would have been motivated to turn off the display in Chakravarthula and Du when the user is more than a threshold distance away from the display because it would save power when the user is very far away and cannot possibly see the contents of the display.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthula et al. (hereinafter as Chakravarthula) PGPUB 2013/0057553, and further in view of Nakajima.
As per claim 16, Chakravarthula teach the method of claim 1, further comprising: orienting each sensor of the plurality of sensors [FIG. 1 and 0040: (sensors are oriented on the display and have a field of view for detecting different aspects of the user)].
Chakravarthula do not teach wherein the orienting minimizes a dead zone within the combined field of view. Chakravarthula does not describe positioning the sensors such that dead zone is minimized.
	Nakajima teaches an electronic apparatus containing sensors for measuring the distance of a user to the electronic apparatus. Nakajima is therefore similar to Chakravarthula because they use multiple sensors to detect an approaching user. Nakajima further teach wherein the orienting minimizes a dead zone within the combined field of view [FIG. 3-4 and 0028-0029: (as shown in FIG. 4, there is a dead zone A3 between two sensors 91 and 92, and the sensor angle positioning is adjusted to as shown in FIG. 3 to achieve a dead zone of the length L1 which is less than A3)]. Nakajima adjusts the angles of the sensors to reduce a blind spot/dead zone between sensors.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nakajima’s teachings of orienting sensors to reduce a blind spot between sensors in Chakravarthula. One of ordinary skill in the art would have been motivated to reduce a blind spot/dead zone between sensors in Chakravarthula to improve detection and ensure that a user is detected if standing in the blind spot.
As per claim 17, Chakravarthula and Nakajima teach the method of claim 16, the orienting comprising: adjusting an angle of each of the sensors of the plurality of .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1 and 10 under U.S.C. 102(a)(1) and claim 14 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to address the amended independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheong et al. (PGPUB 2019/0246172) teaches a display having a sensor for sensing a user at different ranges.
Chakravarthula et al. (PGPUB 2013/0057573) teaches a display having multiple sensors that detects when a user is too close.
Moore et al. (PGPUB 2013/0248717) teaches a plurality of sensors on a computing device that determines a distance to the user.
Kuroishi et al. (PGPUB 2013/0219198) teaches a printing apparatus with multiple sensors having overlapping detection areas for detecting an approaching user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY CHAN/Primary Examiner, Art Unit 2186